DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Claims 14-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected claims 14-20, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 22, 2022.
Applicant's election with traverse of claims 14-20 in the reply filed on April 22, 2022 is acknowledged.  The traversal is on the ground(s) that 1) “the Restriction Requirement is improper because the Examiner fails to indicate whether the alleged related products are interpreted as an intermediate product and a final product, or subcombination; and 2) no serious burden would exist in searching claims 14-20.  This is not found persuasive.
Regarding the first point, the Group I claims are patentably distinct from the Group II claims because the Group I claims, which includes independent claims 1 and 7, involve the generation of a key via sense amplifiers, while the Group II claims do not involve the generation of a key.  Accordingly, the claims can have a materially different effect and they do not overlap in scope.
Regarding the second point, a serious burden exists in searching for the Group II claims because a complete search involves going beyond the art associated with generating a key based upon a physically unclonable function.  In essence, the Applicant’s argument against the restriction rests upon the concept that the Group II claims are obvious in view of the Group I claims, and therefore the additional searching and examination would not present a serious burden.  Although the Examiner has given consideration to the Group II claims being obvious in view of the Group I claims, the lack of overlap between the two Groups as previously discussed indicates a serious burden would exist in searching and examining the Group II claims.
Accordingly, the requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Independent claims 1 and 7, and thus the corresponding dependent claims 2-6 and 8-13, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 and 7 recite a “unique random digital value,” but the random digital value created via the accompanying circuitry is not “unique” as it is possible for it to exist under different circumstances.  The random digital value is better described, as is done in the specification, as “chip-specific information.”  See ¶¶ [0032]-[0033] of the filed specification.  Alternatively, the random digital value represents an intrinsic value, i.e., the random digital value belongs to the chip by its very nature.  This § 112(b) rejection may be overcome by an appropriate amendment. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following conventions apply to the mapping of the prior art to the claims:
Italicized text – claim language.
Parenthetical plain text – Examiner’s citation and explanation.
Quotation marks – language quoted from a prior art reference.
Underlining – language quoted from a claim.
Brackets – material altered from either a prior art reference or a claim, which includes the Examiner’s explanation that relates a claim limitation to the quoted material of a reference.
Braces – a limitation taught by another reference, but the limitation is presented with the mapping of the instant reference for context.
Numbered footnote – a first phrase to be moved upwards to the primary reference analysis.
Lettered footnote – a second phrase to be moved after the movement of the first phrase from which it was lifted, or more succinctly, move numbered material first, lettered material last.

A.	Claims 1, 3-5, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2018/0102163, “Lin”) in view of Katoh et al. (US 2016/0148664, “Katoh”).
Regarding Claim 1
Lin discloses
A memory system (abstract, Fig. 2) comprising: 
a plurality of memory cells at intersections between a plurality of word lines and a plurality of bit lines (Figs. 1& 2, ¶ [0026], “Referring still to FIG. 1, in some embodiments, the memory cell array 102 includes a plurality of memory cells that are arranged in a column-row configuration [to establish intersections] in which each column has a bit line (BL) and a bit bar line (BBL) and each row has a word line (WL);” and Fig. 2, ¶ [0030], “As described above, each column has a respective pair of BL and BBL that are coupled to the cells in that column, and each row has a respective WL that is coupled to multiple cells that respectively belong to multiple columns”); and 
a plurality of bit line sense amplifiers connected to the plurality of bit lines (Fig. 2, ¶ [0032], “The I/O circuit 212 includes another plurality of [bit line] sense amplifiers 212-1, 212-2, 212-3, 212-4, 212-5, 212-6, and up to 212-8. Different from the sense amplifier of the authentication circuit 204, each of the sense amplifiers of the I/O circuit 212 is coupled to the BL and BBL of one single column. For example, the sense amplifier 212-1 is coupled to the [plurality of bit lines] BL 222 and BBL 224 of column A; the sense amplifier 212-2 is coupled to the BL 232 and BBL 234 of column B;…”), 
the plurality of bit line sense amplifiers configured to write data to or read data from the plurality of memory cells through the plurality of bit lines (¶ [0032], “Operatively, such [bit line] sense amplifiers of the I/O circuit 212 are each configured to compare a voltage difference between the coupled BL and BBL to which a cell is coupled so as to read bit data stored in that cell. As a representative example, if the bit data stored in the cell 221 is a logical 1, the sense amplifier 212-1 may read a logical 1 based on the comparison of the voltage difference between the coupled BL 222 and BBL 224.”), 
a redundancy bit line sense amplifier among the plurality of bit line sense amplifiers (Fig. 2, ¶ [0042], “At “t2,” while the cells 221 and 231 are being accessed (read) by the respective sense amplifiers 212-1 and 212-2 [as a redundancy bit line sense amplifier] of the I/O circuit 212;” and Fig. 3, ¶ [0034], “In some embodiments, the cells 221 and 231 are substantially similar to each other,” i.e., cell 231 is redundant, thus making the associated sense amplifier 212-2 a redundancy bit line sense amplifier) 
configured to generate … 1  (¶ [0040],” Using such a difference of the discharging rates between two adjacent cells, a bit (e.g., 205-1) of a PUF signature may be generated by the sense amplifier 204-1;” and ¶ [0042], “At ‘t2,’ while the cells 221 and 231 are being accessed (read) by the respective sense amplifiers 212-1 and 212-2 [as the redundancy bit line sense amplifier] of the I/O circuit 212, the discharging paths 302 and 304, as described above, are formed, respectively,” i.e., sense amplifier 212-2 is configured with sense amplifier 212-1 to generate the bit/signal 205-1 that serves as a basis for the PUF).
Lin doesn’t disclose
	1 … {a physically unclonable function (PUF)} key including a unique random digital value.
Katoh, however, discloses
	1 … {a physically unclonable function (PUF)} key including a unique random digital value (¶¶ [0309]-[0313], “…checks whether the obtained digital ID data has a sufficient level of randomness to be used for an encryption key or the like. If no problem is found, the digital ID data is used.”).
	Regarding the combination of Lin and Katoh, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the memory system of Lin to have included the PUF key Katoh. One of ordinary skill in the art would have been motivated to incorporate the PUF key of Katoh because Katoh teaches the generation of a PUF key where “even if all the data in the non-volatile memory has been hard-copied by hacking, the device key (digital ID data) specific to each IC is not duplicatable, which prevents the encrypted private or secret key from being restored to the original form to make the private or secret key unavailable.”  See Katoh ¶ [0015]. 
Regarding Claim 3
Lin-Katoh discloses the memory system according to claim 1, and Katoh further discloses 
further comprising: 
processing circuitry (Fig. 27, ¶¶ [0335]-[0336], “The CPU 505 controls the cryptographic processing circuit 506 to encrypt and decrypt data in accordance with a predetermined cryptographic algorithm.”) configured to perform an authentication operation using the PUF key (¶ [0054], “The non-volatile memory device is configured to encrypt and decrypt data in accordance with the generated individual discrimination information, and may also perform mutual authentication;” and ¶ [0055], “These functions are executed using data cryptography with a private or secret key.”), and 
a verification operation using an encryption key (¶ [0055], “These components are used to implement various information security functions including an encryption function, a digital signature [used for verification of the possessor of the PUF key via a corresponding public key], and a digital authentication function,” and “These functions are executed using data cryptography with a private or secret key.”).  
Regarding the combination of Lin and Katoh, the rationale to combine is the same as provided for claim 1 due to the overlapping subject matter of claims 1 and 3. 
Regarding Claim 4
Lin-Katoh discloses the memory system according to claim 1, and Katoh further discloses 
further comprising: 
processing circuitry (Fig. 27, ¶¶ [0335]-[0337]) configured to encrypt data transmitted from a host using the PUF key, or decrypt encrypted data using the PUF key (¶ [0336], “In a case where data is to be encrypted or decrypted in the reader/writer 501, for example, the CPU 505 decrypts the encrypted private or secret key stored in the private or secret key storage unit 508, which is a predetermined address area in the non-volatile memory device 515, by using the digital ID data disclosed herein as a key to obtain the original private or secret key, and supplies the private or secret key to the cryptographic processing circuit 506 together with the data to be encrypted or decrypted.”).
Regarding the combination of Lin and Katoh, the rationale to combine is the same as provided for claim 1 due to the overlapping subject matter of claims 1 and 4.
Regarding Claim 5
Lin-Katoh discloses the memory system according to claim 4, and Katoh further discloses 
wherein the processing circuitry (Fig. 27, ¶¶ [0335]-[0336]) is configured to: 
receive an encryption key with the data from the host (¶ [0336], “In a case where data is to be encrypted or decrypted in the reader/writer 501, for example, the CPU 505 decrypts the encrypted private or secret key stored in the private or secret key storage unit 508, which is a predetermined address area in the non-volatile memory device 515, by using the digital ID data disclosed herein as a key to obtain the original private or secret key, and supplies the private or secret key to [and thus is thereby received by] the cryptographic processing circuit 506 [as the processing circuitry]  together with the data to be encrypted or decrypted.”); and 
perform at least one of encrypting the data using the PUF key and the encryption key, or decrypting the encrypted data using the encryption key and the PUF key (¶ [0336], “…by using the digital ID data disclosed herein as a [PUF] key to obtain the original private or secret key, and supplies the private or secret key [as an encryption key] to the cryptographic processing circuit 506 together with the data to be encrypted or decrypted.”).
Regarding the combination of Lin and Katoh, the rationale to combine is the same as provided for claim 1 due to the overlapping subject matter of claims 1 and 5.
Regarding Claim 7
Lin discloses
A memory device (abstract, Fig. 2) comprising: 
a memory cell array including a plurality of memory cells at intersections between a plurality of word lines and a plurality of bit lines (Figs. 1& 2, ¶ [0026], “Referring still to FIG. 1, in some embodiments, the memory cell array 102 includes a plurality of memory cells that are arranged in a column-row configuration [to establish intersections] in which each column has a bit line (BL) and a bit bar line (BBL) and each row has a word line (WL);” and Fig. 2, ¶ [0030], “As described above, each column has a respective pair of BL and BBL that are coupled to the cells in that column, and each row has a respective WL that is coupled to multiple cells that respectively belong to multiple columns”); 
a first bit line sense amplifier connected to a first bit line among the plurality of bit lines (Fig. 2, ¶ [0032], “The I/O circuit 212 includes another plurality of sense amplifiers 212-1 [as a first bit line sense amplifier], 212-2, 212-3, 212-4, 212-5, 212-6, and up to 212-8. Different from the sense amplifier of the authentication circuit 204, each of the sense amplifiers of the I/O circuit 212 is coupled to the BL and BBL of one single column. For example, the sense amplifier 212-1 is coupled to the BL 222 [as a first bit line] and BBL 224 of column A; the sense amplifier 212-2 is coupled to the BL 232 and BBL 234 of column B;…”), 
the first bit line sense amplifier configured to operate as a data sense amplifier including writing data to or reading data from the plurality of memory cells through the first bit line (¶ [0032], “Operatively, such sense amplifiers of the I/O circuit 212 are each configured to compare a voltage difference between the coupled BL and BBL to which a cell is coupled so as to read bit data stored in that cell. As a representative example, if the bit data stored in the cell 221 is a logical 1, the sense amplifier 212-1 [as the first bit line sense amplifier] may read a logical 1 based on the comparison of the voltage difference between the coupled BL 222 and BBL 224.”); and 
a second bit line sense amplifier connected to a second bit line among the plurality of bit lines (Fig. 2, ¶ [0042], “At “t2,” while the cells 221 and 231 are being accessed (read) by the respective sense amplifiers 212-1 and 212-2 [as the second bit line sense amplifier] of the I/O circuit 212;” and Fig. 2, ¶ [0032], “The I/O circuit 212 includes another plurality of sense amplifiers 212-1, 212-2 [as a second bit line sense amplifier], 212-3, 212-4, 212-5, 212-6, and up to 212-8. Different from the sense amplifier of the authentication circuit 204, each of the sense amplifiers of the I/O circuit 212 is coupled to the BL and BBL of one single column. For example, the sense amplifier 212-1 is coupled to the BL 222 and BBL 224 of column A; the sense amplifier 212-2 is coupled to the BL 232 [as a second bit line] and BBL 234 of column B;…), 
the second bit line sense amplifier configured to operate as a physically unclonable function (PUF) bit line sense amplifier including generating…1 (¶ [0040],” Using such a difference of the discharging rates between two adjacent cells, a bit (e.g., 205-1) of a PUF signature may be generated by the sense amplifier 204-1;” and ¶ [0042], “At ‘t2,’ while the cells 221 and 231 are being accessed (read) by the respective sense amplifiers 212-1 and 212-2 [as the second bit line sense amplifier] of the I/O circuit 212, the discharging paths 302 and 304, as described above, are formed, respectively,” i.e., sense amplifier 212-2 is configured with sense amplifier 212-1 and 204-1 to operate as a PUF bit line sense amplifier and generate the bit/signal 205-1 that serves as a basis for the PUF) 
Lin doesn’t disclose
1 …{a PUF} key as a unique random digital value.  
Katoh, however, discloses
1 …{a PUF} key as a unique random digital value (¶¶ [0309]-[0313], “…checks whether the obtained digital ID data has a sufficient level of randomness to be used for an encryption key or the like. If no problem is found, the digital ID data is used.”).
Regarding the combination of Lin and Katoh, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the memory system of Lin to have included the PUF key Katoh. One of ordinary skill in the art would have been motivated to incorporate the PUF key of Katoh because Katoh teaches the generation of a PUF key where “even if all the data in the non-volatile memory has been hard-copied by hacking, the device key (digital ID data) specific to each IC is not duplicatable, which prevents the encrypted private or secret key from being restored to the original form to make the private or secret key unavailable.”  See Katoh ¶ [0015]. 
Regarding Claim 8
Lin-Katoh discloses the memory device according to claim 7, and Lin further discloses
wherein3Atty. Dkt. No. 15202-000170-US U.S. Application No. 16/992,356each of the first bit line sense amplifier (Fig. 2, ¶ [0032]) and the second bit line sense amplifier (Fig. 2, ¶ [0042]) includes a pair of PMOS transistors and a pair of NMOS transistors (Fig. 3, ¶ [0035], “Although the illustrated embodiments of FIG. 3 shows that M1-M6, and MU-M16 are either NMOS or PMOS transistors, any of a variety of transistors or devices that are suitable for use in a memory device may be implemented as at least one of M1-M6, and M11-M16 such as, for example, BJT, HEMT, etc,” i.e., the pair of PMOS transistors M2 and M4 and the NMOS transistors M3 and M5 for the first cell 221 of the first bit line sense amplifier 212-1 and the pair of PMOS transistors M12 and M14 and the NMOS transistors M13 and M15 for the first cell 231 of the second bit line sense amplifier 212-2); and 
the memory device further comprises processing circuitry (¶ [0037], “To cause the authentication circuit 204 to generate a PUF signature, in some embodiments, initially, a data bit (e.g., either a logical 1 or 0) is written to each of the cells in the SRAM cell array 202 to be read. In some embodiments, such an operation (write) may be performed by the I/O circuit 212.”) configured to drive the pair of PMOS transistors and the pair of NMOS transistors of the first bit line sense amplifier in a first order in a presensing period (¶ [0037], “In response to the WL being asserted (e.g., 220), the access transistors (e.g., M1, M6, …), disposed along and coupled to the WL, are activated (i.e., turned on) [that thereby allows the PMOS and NMOS of “cell 221”] to be driven]. According to some embodiments of the present disclosure, all or part of the BL's and BBL's (e.g., 222, 224, 232, and 234) of the cell array 202 are either pre-charged to Vdd [during a presensing period] or pre-discharged to ground by the PC/PD circuit 206.  Then the data bit stored (being written) in each cell (e.g., 221 . . . etc.) of the row (i.e., along the asserted WL) is read [first or preferentially to create a first order] through the cell's respectively coupled BL (e.g., 222) and BBL (e.g., 224) by a corresponding sense amplifier (e.g., 212-1) of the I/O circuit 212. While the data bits are being read, in some embodiments, after a certain period of time (“Tenab”) [to establish a time for the second order], each of the sense amplifiers (e.g., 204-1) of the authentication circuit 204 coupled to the BL's (or BBL's) of two adjacent columns/cells (e.g., 221 and 231) at that row starts to compare reading speeds (i.e., either the charging rates or the discharging rates) of the two adjacent cells along the coupled BL's (or BBL's).”), 
the presensing period being a period in which voltages of the plurality of bit lines and voltages of a plurality of complementary bit lines corresponding to the plurality of bit lines are presensed (¶ [0038], “In some embodiments, the input signal 222-1 may be a voltage level present on the BL 222 at a particular time [that is first in order]; the input signal 232-1 may be a voltage level present on the BL 232 at that particular time [that is second in order];” and ¶ [0038], “Upon the enablement signal being triggered, the sense amplifier 204-1 is configured to start comparing [and thereby presens[ing]] the input signals 222-1 and 232-1 (i.e., comparing the voltage levels on the BL's 222 and 232 [during the presensing period]) over time which will be discussed in further detail below,” i.e., the end of the presensing period is taken as the point in time when the “sense amplifier 204-1” determines through “sensing” as to whether the signal 205-1 is the bit of either a 0 or a 1; see also ¶¶ [0039]-[0044]), and 
drive the pair of PMOS transistors and the pair of NMOS transistors of the second bit line sense amplifier in a second order in the presensing period (¶ [0037], “each of the sense amplifiers (e.g., 204-1) of the authentication circuit 204 coupled to the BL's (or BBL's) of two adjacent columns/cells (e.g., 221 and 231 [with cell 231 being associated with the second bit line sense amplifier that possesses the second pair of PMOS transistors and the pair of NMOS transistors]) at that row starts to compare reading speeds (i.e., either the charging rates or the discharging rates [as a result of the aforementioned transistors being driven]) of the two adjacent cells along the coupled BL's (or BBL's).”), the first order being different from the second order (¶ [0038], i.e., “The predefined period of time Tenab may be derived based on a simulation (e.g., a Monte Carlo Simulation) on the memory device 200 so as to allow the sense amplifier 204-1 to be able to detect a presence of a difference between the voltage levels on the BL's 222 and 232,” i.e., BL 222 represents the first order and BL 232 represents the second order because it is driven after the time of Tenab, thus establishing an order for when the voltages begin to discharge/charge).  
Regarding Claim 9
Lin-Katoh discloses the memory device according to claim 8, and Lin further discloses 
wherein the processing circuitry (¶ [0037]) is configured to: 
drive (¶¶ [0037]-[0038]) one of the pair of PMOS transistors and the pair of NMOS transistors of the first bit line sense amplifier (Fig. 3, ¶ [0035]) having a smaller threshold voltage…1 before driving another of the pair of PMOS transistors and the pair of NMOS transistors of the first bit line sense amplifier (Fig. 3, ¶ [0036], “In general, when an SRAM cell stores a data bit, a first node of the SRAM cell is configured to be at a first logical state (1 or 0) [with a corresponding higher voltage when 1], and a second node of the SRAM cell is configured to be at a second logical state (0 or 1) [with a corresponding smaller voltage when 0], wherein the first and second logical states are complementary with each other [i.e., one has a smaller voltage and one has a larger voltage]. In some embodiments, the first logical state at the first node is the data bit stored by the SRAM cell. For example, the illustrated embodiment of FIG. 3 includes nodes 305 and 307. When the cell 221 stores a data bit (e.g., a logical 1), the node 305 is configured to be at the logical 1 state [with a larger voltage], and the node 307 is configured to be at the logical 0 state [with a smaller voltage],” i.e., this limitation covers the case for logical value 0); and 
drive (¶¶ [0037]-[0038]) one of the pair of PMOS transistors and the pair of NMOS transistors of the second bit line sense amplifier (Fig. 3, ¶ [0035]) having a higher threshold voltage…1 before driving another of the pair of PMOS transistors and the pair of NMOS transistors of the second bit line sense amplifier (Fig. 3, ¶ [0036], i.e., the case for the higher voltage which covers the case for logical value 1).  
Lin doesn’t disclose
	1 … {threshold voltage} distribution…
Katoh, however, discloses
	1 … {threshold voltage} distribution… (Fig. 6, ¶¶ [0174]-[0176], “As illustrated in FIG. 6, a normal distribution of the resistance value of a memory cell is substantially linear with respect to resistance value information,” i.e., the Katoh discloses a threshold resistance distribution in order to determine a logical 1 or 0, where a resistance threshold must be obtained to achieve a logical 0, which is equivalent to a threshold voltage distribution via Kirchoff’s voltage law V=IR).
	Regarding the combination of Lin and Katoh, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the memory system of Lin to arrive at the claimed invention.  KSR establishes that a rationale for obviousness is proven by showing a “simple substitution of one known element for another to obtain predictable results.” See MPEP § 2143(I)(B).
To substantiate the conclusion of obviousness under this KSR rationale, the Examiner finds pursuant to MPEP § 2143(I)(B):
1) the prior art contained a device that differed from the claimed device by the substitution of some component, and more specifically, Lin discloses a threshold voltage to determine a PUF logical value, that differs from the claimed invention that possesses a threshold resistance distribution to determine a PUF logical value, where the threshold resistance distribution substitutes for the threshold voltage to determine a logical value of Lin;
2) the substituted component of the threshold resistance distribution analysis was known in the art, as demonstrated by Katoh; and
3) one of ordinary skill in the art could have substituted one known element (threshold resistance of Katoh) for another (the threshold voltage of Lin) and the results would have been predictable to one of ordinary skill in the art.
Regarding Claim 10
Lin-Katoh discloses the memory device according to claim 7, and Lin further discloses 
further comprising: 4Atty. Dkt. No. 15202-000170-US U.S. Application No. 16/992,356 
processing circuitry (¶ [0037]) configured to associate a command (¶ [0043], “At ‘t4,’ once the sense amplifier 204-1 detects the voltage difference 407 on the discharging paths 302 and 304 exceeds a predefined threshold, the sense amplifier 204-1 may provide [a command comprising] the output signal as a logical 0 (410-1) or a logical 1 (410-2),” i.e., a command is associated with determining the value logical 1 or logical 0) corresponding to a bit line connected to the second bit line sense amplifier (Fig. 2, ¶ [0032], “the sense amplifier 212-2 [as the second bit line sense amplifier] is coupled to the BL 232 and BBL 234 [as a bit line connected to the second bit line sense amplifier] of column B”) with a bit line connected to a third bit line sense amplifier (Fig. 2, ¶ [0032], “in some other embodiments, each of the sense amplifiers of the authentication circuit 204 may be coupled to two BBL's that respectively belong to two adjacent columns (e.g., the sense amplifier 204-1 [as a third bit line sense amplifier] is coupled to the BBL's 224 [as a bit line connected to a third bit line sense amplifier] and 234)”), 
the third bit line sense amplifier configured to operate as a data sense amplifier (¶ [0040], “For example, the sense amplifier 204-1 [as the third bit line sense amplifier is configured to] compares the discharging rates of the cells 221 and 231. Based on the comparison, if the difference of these two discharging rates is higher than a predefined threshold (e.g., 50 mV/sec), the sense amplifier 204-1 [serves as a data sense amplifier to determine the data comprising a logical 1 or a logical 0] may provide the output signal 205-1 as a logical 1; if the difference of the two discharging rates is lower than the predefined threshold, the sense amplifier 204-1 may provide the output signal 205-1 as a logical 0.”).  

B.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Katoh, and further in view of Mondello et a. (US 2020/0213138, (“Mondello”).
Regarding Claim 2
Lin in view of Katoh (“Lin-Katoh”) discloses the memory system according to claim 1, and Lin further discloses
wherein the memory system (abstract, Fig. 2) is…1 
Lin-Katoh doesn’t disclose
1 …a solid state drive (SSD).  
Mondello, however, discloses
1 …a solid state drive (SSD) (¶ [0025], “In some examples, it is desirable to use a PUF to generate cryptographic keys on a storage volume, such as an SSD, UFS, MMC, eMMC, etc.”).
Regarding the combination of Lin-Katoh and Mondello, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the memory system of Lin-Katoh to have included the SSD feature of Mondello. One of ordinary skill in the art would have been motivated to incorporate the SSD feature because Mondello teaches “A storage volume can use cryptographic keys, for example, for security purposes,” and thus the combination of using a PUF key and an SSD creates secure storage device.

C.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Katoh, and further in view of Tomishima (US 2018/0191512, (“Tomishima”).
Regarding Claim 6
Lin-Katoh discloses the memory system according to claim 5, and Katoh further discloses 
wherein the encryption key…1 
Lin-Katoh doesn’t disclose
1 …has a size of 128 to 256 bits.
Tomishima, however, discloses
1 …has a size of 128 to 256 bits (¶ [0079], “In many applications, a degree of entropy provided by a 256 bit key, is useful. The length of the pattern of logical ones and zeros of a pattern of physically unclonable memory bits read from the memory 66 to ensure a 256 bit degree of entropy for a key, may be a function of one or more of entropy extraction, PUF error rate and error correction code (ECC) data. In one test, a generated key that has 256 bits of entropy, is computationally indistinguishable from a 256-bit random key.”).
Regarding the combination of Lin-Katoh and Tomishima, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the memory system of Lin-Katoh to have included the key-size feature of Tomishima. One of ordinary skill in the art would have been motivated to incorporate the key-size feature of Tomishima because Tomishima teaches “In many applications, a degree of entropy provided by a 256 bit key, is useful.” and “”  See Tomishima ¶ [0079]. 

D.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Katoh, and further in view of Tanamoto et al. (US 2017/0272258, (“Tanamoto”).
Regarding Claim 11
Lin-Katoh discloses the memory device according to claim 10, and Lin further discloses 
wherein the processing circuitry (¶ [0037]) is configured to: 
1…; and 
location information of the second bit line sense amplifier (Fig. 1, ¶¶ [0026]-[0027], “Referring still to FIG. 1, in some embodiments, the memory cell array 102 includes a plurality of memory cells that are arranged in a column-row configuration [that affords location information] in which each column has a bit line (BL) and a bit bar line (BBL) [as the second bit line sense amplifier] and each row has a word line (WL);” and “The column decoder 110 is configured to receive a column address of the memory cell array and assert a BL and/or BBL [as the second bit line sense amplifier] at that column address [which comprises location information].”).  
Lin-Katoh doesn’t disclose
	1 store location information of a bad memory cell among the plurality of memory cells;
Tanamoto, however, discloses
	1 store location information of a bad memory cell among the plurality of memory cells (¶ [0024], “The basic approach in the PUF using an ordinary memory is to use the address [as a stored location] of a [bad] memory cell that has developed an initial fault as a fingerprint. Thus, to use a 128-bit-length PUF, for example, 128 initial faults are required.”);
	Regarding the combination of Lin-Katoh and Tanamoto, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the memory system of Lin-Katoh to have included the defective cell feature of Tanamoto. One of ordinary skill in the art would have been motivated to incorporate because Tanamoto teaches the advantages of physically unclonable functions (PUFs) as “part-to-part variations in devices for ‘chip’s fingerprints’” that can be used with improving integrated circuit cards.  See Tanamoto ¶¶ [003]-[005]. 

E.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Katoh, and further in view of Woo et al. (US 2017/0069368, (“Woo”).
Regarding Claim 12
Lin-Katoh discloses the memory device according to claim 7, and Lin further discloses 
1 ….
a … the first bit line sense amplifier… (Lin Fig. 2, ¶ [0032])
b …the second bit line sense amplifier… (Lin Fig. 2, ¶ [0042])}
Lin-Katoh doesn’t disclose
1 further comprising: processing circuitry configured to perform an offset cancellation operation using { a the first bit line sense amplifier} without using { b the second bit line sense amplifier}, 
the offset cancellation operation includes compensating for a difference between threshold voltages of a pair of PMOS transistors of the first bit line sense amplifier and threshold voltages of a pair of NMOS transistors of the first bit line sense amplifier.
Woo, however, discloses
1 further comprising: processing circuitry (Fig. 6B, ¶ [0051], “FIG. 6B shows a diagram for explaining an offset cancellation operation”) configured to perform an offset cancellation operation using { a the first bit line sense amplifier (Lin Fig. 2, ¶ [0032])} without using { b the second bit line sense amplifier (Lin Fig. 2, ¶ [0042])} (¶ [0054], “Referring to FIGS. 4, 5, and 6B, the sense amplifier 150 [acting as the first bit line sense amplifier as disclosed by Lin] performs an offset cancellation operation,” and given that only the sense amplifier 150 performs an offset cancellation operation, this is accomplished without using the second bit line sense amplifier), 
the offset cancellation operation includes compensating for a difference between threshold voltages of a pair of PMOS transistors of the first bit line sense amplifier (¶ [0057], “Alternately, offset noise may occur in the sense amplifier 150 due to a difference between the threshold voltage Vth of the first PMOS transistor 51 and the threshold voltage Vth of the second PMOS transistor 52. Hereinafter, a method of compensating for offset of the sense amplifier 150 by performing an offset cancellation operation is described with reference to first through fourth examples [see ¶¶ [0058]-[0061]].”) and threshold voltages of a pair of NMOS transistors of the first bit line sense amplifier (¶ [0057], “In the sense amplifier 150, a threshold voltage Vth of the first NMOS transistor 53 may be different from a threshold voltage Vth of the second NMOS transistor 54 due to process, voltage, or temperature variation (PVT), or the like. In this case, offset noise may occur in the sense amplifier 150 due to a difference between the threshold voltage Vth of the first NMOS transistor 53 and the threshold voltage Vth of the second NMOS transistor 54,” and “Hereinafter, a method of compensating for offset of the sense amplifier 150 by performing an offset cancellation operation is described with reference to first through fourth examples [see ¶¶ [0058]-[0061]].”).
Regarding the combination of Lin-Katoh and Woo, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the memory system of Lin-Katoh to have included the offset cancellation feature of Woo. One of ordinary skill in the art would have been motivated to incorporate the offset cancellation feature of Woo because Woo teaches an offset voltage between transistors may exist because of offset noise, and performing the offset cancellation eliminates this noise.  See Woo ¶ [0062].

F.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Katoh, and further in view of Kato et al. (US 2016/0336055, (“Kato”) and Li et al. (US 2016/0087805, “Li”).
Regarding Claim 13
Lin-Katoh discloses the memory device according to claim 7, and Lin further discloses 
further comprising: 
a plurality of second bit line sense amplifiers including the second bit line sense amplifier (Fig. 2, ¶ [0032], i.e., sense amplifiers 212-2 as the second bit line sense amplifier among the plurality of second bit line sense amplifiers 212-4, 212-6, 212-8, etc.), 
1 ….
Lin-Katoh doesn’t disclose
1 a number of plurality of second bit line sense amplifiers being 40,000 or more, and a capacity of the memory device being at least 16 gigabits.
Li, however, discloses
	1  a number of plurality of second bit line sense amplifiers being 40,000 or more, and…a (¶ [0025], “The size of PUF cell array 120 (i.e., number of cells) may be determined based on the size (i.e., number of bits) of the cryptographic and/or other key or keys to be generated or derived,” i.e., the number of sense amplifiers is directly proportional to the PUF cell array; Li doesn’t disclose 40,000 or more, but one skilled in the art would be capable of calculating the appropriate sized cell array, which would include the potential figure of 40,000.  See MPEP § 2141(III), stating “Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art.”)
Kato, however, discloses
a …a capacity of the memory device being at least 16 gigabits (¶ [0055], “Table 1 also shows, for comparison, values of a solid state drive (SSD) with 256 GB (gigabytes)”).
Regarding the combination of Lin-Katoh and Li, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the memory system of Lin-Katoh to have included sense-amplifier number feature of Li. One of ordinary skill in the art would have been motivated to incorporate the sense-amplifier number feature of Li because Li teaches that the ability to calculate “the size of PUF cell array 120 [allows it to] be larger in order to provide for the possibility of discarding noisy bits to reduce the error rate.”  See Li ¶ [0025].
Regarding the combination of Lin-Katoh-Li and Kato, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the memory system of Lin-Katoh-Li to have included the memory size feature of Kato. One of ordinary skill in the art would have been motivated to incorporate the memory size feature of Kato because Kato teaches design rules for decreasing cell areas, thus enabling a larger storage area per a given area.  See Kato ¶ [0055], Table 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D'ARCY WINSTON STRAUB whose telephone number is (303)297-4405. The examiner can normally be reached Monday-Friday 9:00-5:00 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASHOKKUMAR B PATEL can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D'Arcy Winston Straub/Examiner, Art Unit 2491